Citation Nr: 0942057	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for skin disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968, including combat service in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was 
previously remanded to the RO for further development in 
December 2007.

A noted in the December 2007 Board decision, the Board 
believes that the Veteran is actually claiming service 
connection for skin disorders under several different 
theories and that the general issue of service connection for 
skin disability will include consideration of all possible 
theories.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of service connection for skin disability.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  See Littke v. Derwinski, 1 
Vet. App. 90, 92-93 (1990).

Per the Board's December 2007 remand instructions, the 
Veteran was afforded a VA examination for his claimed skin 
disability in September 2009.  Unfortunately, a Stegall 
violation has occurred on the basis that the Board's December 
2007 remand instructions specifically stated that a VA skin 
examination was to be conducted when the Veteran was 
experiencing a flare-up of his claimed skin disability; 
however, the VA examination was administered when the claimed 
disability was not active.  Stegall v. West, 11 Vet. App. 268 
(1988).  Furthermore, it appears as though neither the RO nor 
the Veteran attempted to schedule the VA skin examination 
during a time of flare-up of the Veteran's claimed skin 
disability.

Again, the Board stresses that the Veteran's cooperation in 
coordinating a VA skin examination during a time of flare-up 
of his claimed skin disability is essential in allowing a 
medical examiner to ascertain the nature and etiology of such 
disorder.

Additionally, the Board finds that the September 2009 VA 
opinion is inadequate with regard to the Veteran's basal cell 
carcinoma, as it did not contain a reasoned medical 
explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300-01 (2008) (stating that to have probative value, a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two).  Specifically, the Board is 
unclear as to how the examiner determined that the Veteran's 
basal cell carcinoma had been present since the 1970's.  The 
Board observes that a treatment record dated November 29, 
2004 states that the Veteran reported an intermittent rash 
since the 1970's (however, the Board believes that the 
described rash is separate from the basal cell carcinoma), 
and an April 5, 2005 treatment record states that the 
Veteran's basal cell carcinoma on his temple had been present 
for at least one year.  Further action at the RO level is 
necessary to remedy this deficiency.  See Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007).

The Board further observes that it appears the Veteran may 
have received additional treatment for his claimed skin 
disability; however, it appears that all corresponding 
reports may not be in the claims file.  In this regard, a 
July 2005 VA treatment record states that the Veteran was 
requested to return in six months for additional treatment, 
as well as suggested to return to the clinic when he 
experienced a flare-up.  The Board notes that during the 
September 2009 VA examination, the Veteran reported 
experiencing three flare-ups between October 2008 and January 
2009.  The Board is unclear as to whether the Veteran sought 
the recommended treatment during these flare-ups.  The Board 
notes that the most recent VA treatment record associated 
with the claims file is from October 2005.  VA is required to 
obtain VA treatment records relevant to his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any missing VA treatment records relevant to 
the appeal.

In January 2008, VA requested that the Veteran complete a 
form (VA Form 21-4142) for authorizing VA to obtain private 
medical records on his behalf, specifically including Dr. 
Schmidt of Toledo, Oregon and Dr. John L. Diller of Sumner, 
Washington.  The Board observes that the Veteran did not 
respond to this request.  However, in order to afford the 
Veteran every consideration with his appeal, the Board is of 
the opinion that he should be provided another opportunity to 
authorize VA to obtain records from the referenced sources.

The Veteran is reminded that he has an obligation to 
cooperate fully with VA's efforts to obtain the medical 
records.  38 C.F.R. § 3.159.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has 
a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from 
the Veteran, the RO should take 
appropriate action to obtain and associate 
with the claims files any medical records 
from Dr. Schmidt of Toledo, Oregon and Dr. 
John L. Diller of Sumner, Washington.

2.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal.

3.  The RO should coordinate with the 
Veteran to have the Veteran undergo a VA 
skin examination at the time of a flare-up 
of his claimed skin disorder.  The claims 
file should be made available to the 
examiner for review.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

If any chronic skin disorder(s) is/are 
medically diagnosed, the examiner should 
offer an opinion as to whether any such 
disorder(s) is/are at least as likely as 
not (i.e., 50% or higher degree of 
probability) etiologically related his 
active duty service or any incident 
therein or to the service-connected PTSD.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

4.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
basal cell carcinoma.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any current 
basal cell carcinoma is at least as likely 
as not (i.e., 50% or higher degree of 
probability) etiologically related his 
active duty service or any incident 
therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  The examiner should 
specifically discuss the Veteran's pre-
service and post-service sun exposure, his 
exposure to herbicide agents, as well as 
the onset of his claimed basal cell 
carcinoma.

5.  After completion of the above, the RO 
should review the record and determine if 
the claim can be granted.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


